Name: Commission Regulation (EEC) No 1817/91 of 27 June 1991 fixing the sluice-gate prices and levies on pigmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 91 Official Journal of the European Communities No L 166/19 COMMISSION REGULATION (EEC) No 1817/91 of 27 June 1991 fixing the sluice-gate prices and levies on pigmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, the average of the cif prices of that cereal ; whereas the cif prices are recorded for the five-month period ending one month before the quarter in respect of which the said component is calculated ; whereas that period is 1 January to 31 May 1991 ; Having regard to the Treaty establishing the European Economic Community, Whereas the second component must be equal to 7 % of the average of the sluice-gate prices applicable for the four quarters to 1 April in each year ; Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EEC) No 1249/89 (2), and in particular Articles 8 and 12 ( 1 ) thereof, Whereas a levy fixed quarterly in advance must be charged on imports into the Community for the products specified in Article 1 ( 1 ) of Regulation (EEC) No 2759/75 : Whereas the levies on the products specified in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 2759/75 other than pig carcases must be derived from the levy on pig carcases on the basis of the coefficients fixed for such products pursuant to Article 10 (4) of Regulation (EEC) No 2759/75 in Annex I to Commission Regulation (EEC) No 3944/87 of 21 December 1987 fixing coefficients for calculating levies on pigmeat products (6), as amended by Regulation (EEC) No 1251 /90 f7);Whereas, as the levies and sluice-gate prices were lastfixed by Commission Regulation (EEC) No 670/91 of 20 March 1991 (3), for the period from 1 April to 30 June 1991 , new levies and sluice-gate prices must be fixed for the period 1 July to 30 September 1991 ; Whereas the levies on the products specified in Article 1 ( 1 ) (c) of Regulation (EEC) No 2759/75 are made up of two components ; Whereas the first component must be derived from the levy on pig carcases on the basis of the coefficients fixed in Annex II to Regulation (EEC) No 3944/87 ; Whereas the levy on pig carcases is made up of two components ; Whereas the first component must be equal to the diffe ­ rence between prices within the Community and on the world market for the quantity of feed grain determined in accordance with Article 1 of Council Regulation (EEC) No 2764/75 of 29 October 1975 laying down the rules for calculating a component of the levy on pig carcases (4), as last amended by Regulation (EEC) No 4160/87 (*), the composition whereof is indicated therein ; Whereas the second component must be equal to 7 %, and for products falling within CN codes ex 1 602 and ex 1902 to 10 % of the average offer prices for imports during the 1 2 months to 1 April ; whereas those averages should be determined bearing in mind all the informa ­ tion available on imports into the Community from third countries, taking into account the representative character of prices ; Whereas the value within the Community of that quan ­ tity of feed grain must be determined in accordance with Article 2 of Regulation (EEC) No 2764/75 ; whereas the value for the same quantity on the world market must be determined in accordance with Article 3 thereof ; Whereas Article 3 of that Regulation provides that the price of each cereal on the world market is to be equal to Whereas, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10 , 1602 10 00, 1602 20 90 and 1602 90 10 in respect of which the rate of duty has been bound under the General Agreement on Tariffs and Trade (GATT), the levies must not exceed the amount resulting from that binding ;(') OJ No L 282, 1 . 11 . 1975, p. 1 . (j OJ No L 129, 11 . 5 . 1989, p. 12 . (3) OJ No L 75, 21 . 3 . 1991 , p. 13 . (j OJ No L 282, 1 . 11 . 1975, p. 21 . 0 OJ No L 392, 31 . 12. 1987, p . 46 . (6) OJ No L 373, 31 . 12. 1987, p. 25 . 0 OJ No L 121 , 12. 5. 1990, p . 29 . No L 166/20 Official Journal of the European Communities 28 . 6 . 91 pig carcases on the basis of the coefficients laid down by Regulation (EEC) No 3944/87 ; Whereas, for pig carcases and other products referred to in Article 1 of Council Regulation (EEC) No 2766/75 of 29 October 1975 establishing the list of products for which sluice-gate prices are to be fixed and laying down the rules for fixing the sluice-gate price for pig carcases ('), as last amended by Regulation (EEC) No 3909/87 (2), the sluice-gate prices must be fixed in advance for each quarter ; Whereas, by Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in , developing coun ­ tries (3) and Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) or the overseas countries and territories (OCT) (4), as last amended by Regulation (EEC) No 523/91 (5), special import arrangements were introduced involving a reduc ­ tion to 50 % in levies within the framework of fixed amounts or annual quotas, in particular of certain pigmeat products ; Whereas the sluice-gate price for pig carcases is made up of three components ; Whereas the first component must be equal to the value on the world market of the quantity of feed grain equiva ­ lent to the quantity of feedingstuffs required for the production in third countries of one kilogram of pigmeat, such quantity being composed as provided in Article 2 ( 1 ) of Regulation (EEC) No 2766/75 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas the value of that quantity of grain must be deter ­ mined in accordance with Article 2 (2) and (3) of Regula ­ tion (EEC) No 2766/75 ; HAS ADOPTED THIS REGULATION : Article 1 Whereas the said Article 2 provides that the price for each cereal on the world market shall be equal to the average of the cif prices of such cereal ; whereas the cif prices shall be determined for the period of five months ending one month before the quarter in respect of which the said amount is calculated ; whereas that period is 1 January to 31 May 1991 ; 1 . For the period 1 July to 30 September 1991 the slui ­ ce-gate prices and levies provided for in Articles 12 and 8 respectively of Regulation (EEC) No 2759/75 for the products referred to in Article 1 ( 1 ) thereof shall be as set out in the Annex hereto.Whereas the second component, which represents the extra cost, in relation to feed grain of feedingstuffs other than grain required for the production of one kilogram of pigmeat, shall, in accordance with Article 3 ( 1 ) of Regula ­ tion (EEC) No 2766/75, be 1 5 % of the value of the quantity of feed grain ; 2. Nevertheless, in the case of products falling within CN codes 0206 30 21 , 0206 30 31 , 0206 41 91 , 0206 49 91 , 1501 00 11 , 1601 00 10, 1602 10 00,' 1602 20 90 and 1602 90 10, in respect of which the rate of duty has been bound within GATT, the levy shall not exceed the amount resulting from that binding.Whereas the third amount, which represents overhead costs of production and marketing, shall, in accordance with Article 3 (2) of Regulation (EEC) No 2766/75, be ECU 38,69 per 100 kilograms of pig carcases : Article 2 Whereas the sluice-gate prices of products referred to in Article 1 of Regulation (EEC) No 2766/75, other than pig carcases, must be derived from the sluice-gate price for This Regulation shall enter into force on 1 July 1991 . (3) OJ No L 370, 31 . 12. 1990 , p . 121 . (') OJ No L 282, 1 . 11 . 1975, p. 25. 2 OJ No L 370, 30 . 12. 1987, p . 11 . (4) OJ No L 84, 30. 3 . 1990 , p. 85 . 0 OJ No L 58 , 5 . 3 . 1991 , p . 1 . 28 . 6. 91 Official Journal of the European Communities No L 166/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. - t Done at Brussels, 27 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission No L 166/22 Official Journal of the European Communities 28 . 6. 91 ANNEX to the Commission Regulation of 27 June 1991 fixing the sluice-gate prices and levies on pigmeat CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 0103 91 10 68,24 51,95 0103 92 11 58,04 44,18  0103 92 19 68,24 51,95  0203 11 10 88,74 67,56  0203 12 11 128,67 97,96  0203 12 19 99,39 75,67  0203 19 11 99,39 75,67  0203 19 13 143,76 109,44 _  0203 19 15 77,20 58,78  0203 19 55 143,76 109,44  0203 19 59 143,76 109,44  0203 21 10 88,74 67,56  0203 22 1 1 128,67 97,96  0203 22 19 99,39 75,67  0203 29 1 1 99,39 75,67  0203 29 13 143,76 1 09,44 (')  0203 29 15 77,20 58,78  0203 29 55 143,76 1 09,44 (')  0203 29 59 143,76 109,44  0206 30 21 107,38 81,75 7 0206 30 31 78,09 59,45 4 0206 41 91 107,38 81,75 7 0206 49 91 78,09 59,45 4 0209 00 1 1 35,50 27,02  0209 00 19 39,05 29,73  0209 00 30 21,30 16,21  0210 1111 128,67 97,96 (')  0210 11 19 , 99,39 75,67  0210 11 31 250,25 190,52  0210 11 39 197,00 149,98  0210 12 11 77,20 58,78 (')  0210 12 19 128,67 97,96  0210 19 10 113,59 86,48  0210 19 20 124,24 94,58  0210 19 30 99,39 75,67  0210 19 40 143,76 1 09,44 (')  0210 19 51 143,76 109,44  0210 19 59 143,76 109,44  0210 19 60 197,00 149,98  0210 19 70 247,58 188,49  0210 19 81 250,25 190,52  0210 19 89 250,25 190,52  0210 90 31 107,38 81,75  0210 90 39 78,09 59,45  1501 00 11 28,40 21,62 3 1501 00 19 28,40 21,62  1601 00 10 124,24 11 0,32 (2) 24 1601 00 91 208,54 196,71 (&lt;)(2)  28 . 6. 91 Official Journal of the European Communities No L 166/23 CN code Sluice-gate price(ECU/100 kg) Amount of levies (ECU/100 kg) Conventional rate of duty bound within GATT (%) 1601 00 99 141,98 129,99 C)(2) 1602 10 00 99,39 103,49 26 1602 20 90 115,36 114,94 25 1602 41 10 217,41 199,66  1602 42 10 181,92 163,25  1602 49 11 217,41 211,76  ¢ 1602 49 13 181,92 170,82  160249 15 181,92 156,56 (1 )  1602 49 19 119,80 110,12 0  1602 49 30 99,39 92,29 '  1602 49 50 59,46 66,51  1602 90 10 115,36 109,09 26 1602 90 51 119,80 107,49  1902 20 30 59,46 57,75  (') The levy on products originating in the developing countries and listed in the Annex to Regulation (EEC) No 3834/90 is reduced by 50 % within the limits of the fixed amounts referred to in that Annex . (2) The levy on products originating in the ACP States/OCT countries and listed in Article 8 of amended Regulation (EEC) No 715/90 reduced by 50 % within the limits of the quotas referred to in that Regulation . NB : The CN codes and the footnotes are defined in amended Commission Regulation (EEC) No 2658/87 (OJ No L 256, 7. 9 . 1987, p. 1 ).